Citation Nr: 1105311	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-05 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
degenerative disc disease of L4-L5 and S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 1996.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the St. Petersburg, Florida 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO continued a 40 percent 
disability rating for degenerative disc disease of L4-L5 and S1.

While the appeal of the April 2006 rating decision was pending, 
the Veteran underwent spine surgery in July 2008.  The RO 
assigned, effective from July 29, 2008, to November 30, 2008, a 
temporary 100 percent rating for the service-connected spine 
disability, based on hospitalization and convalescence.  The 
Veteran's appeal for a spine disability rating higher than 40 
percent applies to the periods before and since that temporary 
100 percent rating.

The Board notes the RO is currently developing several 
claims including entitlement to a total disability rating 
based on unemployability.  In addition, the Veteran has 
recently claimed service connection for residuals of a 
stroke and residuals of a staph infection.  These issues 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran contends that his lumbar disc disease produces lower 
extremity symptoms, including pain, numbness, and episodes of 
giving way.  He filed the instant claim for an increased rating 
in September 2005.

The record reflects that in November 2004 surgery with fusion at 
the L4-L5 and L5-S1 levels.  After the surgery, the Veteran 
reported continued low back and lower extremity pain.  In May 
2006, the Veteran had surgery to implant a spinal column 
stimulator.  There were problems with the function of the 
stimulator, and revisions were attempted.  In October 2008, an 
infection was found in the area of the stimulator.  There 
followed two surgeries, the first to remove the stimulator and 
the second to further debride surrounding tissues.

The medical evidence contains apparently conflicting conclusions 
as to the relationship, if any, between the Veteran's lumbar disc 
disease and his lower extremity symptoms.  Private physicians who 
treated the Veteran in 2005 to 2008 described his lower extremity 
symptoms as radiculopathy related to the lumbar disc disease.  In 
September 2005 it was noted that the Veteran had post laminectomy 
syndrome and right sided radiculopathy which was most apparent in 
an L4 distribution.  It was noted the Veteran had an NFI 
infection, but probably had developed severe pain due to some 
nerve root swelling.  He was noted to be somewhat more stable but 
was still in severe pain and elected to have a caudal epidural.  
In January 2006, the physician described the Veteran's condition 
as post laminectomy syndrome and severe unrelenting lower 
extremity radiculopathy.  In February 2006, the Veteran reported 
some decrease in pain and that he had progressed from being 
unable to get off the couch to walking on a daily basis.  

On VA spine examination in March 2006, the Veteran stated that he 
continued to have significant pain and disability.  He reported 
that his right leg was completely numb, and that he had to 
concentrate to move the right leg.  He stated that he was 
beginning to have left leg numbness.  He related that he used a 
cane when walking, and used a motorized buggy or wheelchair for 
longer distances such as shopping.  He indicated that he could 
walk only about ten feet.  The examiner observed that the Veteran 
used a cane and had a slow, wide-based, antalgic gait.  

In May 2006, the Veteran had surgery to implant a spinal column 
stimulator.  Over the following months the stimulator failed to 
work on the right side, and clinicians attempted to revise the 
stimulator.  The Veteran continued to use a cane, and his gait 
continued to be antalgic.  In October 2006, the treating 
physician noted decreased flexion and extension of the back.

In January 2007, the Veteran received private treatment for deep 
vein thrombosis of the left leg.  In October 2008, the Veteran 
was found to have a staph infection in the area of the spinal 
column stimulator.  He underwent a surgery to remove the 
stimulator, and another surgery for further debridement of the 
surrounding tissues.

On VA spine examination in January 2009, the Veteran reported 
having constant low back pain, and constant numbness and constant 
pain in his legs.  He walked using a rolling walker.  The 
examiner noted that a November 2008 MRI of the lumbar spine did 
not show encroachment of the lumbar spine on the nerves affecting 
the lower extremities.  On examination, there was motion of the 
thoracolumbar spine to 80 degrees of forward flexion, 10 degrees 
of extension, 20 degrees of lateral flexion to each side, and 25 
degrees of rotation to each side.

In 2009 and 2010, the Veteran had VA physical therapy to address 
his lumbar spine disorder.  In a July 2009 VA neurology 
consultation, the Veteran reported episodes of numbness, 
weakness, and giving way of his legs, causing falls.  The 
neurologist stated that it was highly unlikely that the episodes 
were related to the Veteran's lumbar spine, and that the symptoms 
were more consistent with spinal cord ischemia.  He stated that 
he was uncertain as to why the Veteran would have this.  He noted 
the Veteran did have instrumentation up in the thoracic area that 
was infected with MRSA which was removed right before the 
complaints began.  The neurologist stated that there was also a 
possibility that there could be some compression in that area 
versus some injury to the vasculature.  Subsequent treatment 
notes show a finding of idiopathic peripheral neuropathy.

On VA spine examination in April 2010, the examiner, a 
physician's assistant, noted that the claims file was not 
reviewed, although computerized records were.  The Veteran 
reported having constant pain in his low back and legs, and 
constant numbness in his legs.  The Veteran walked using a 
rolling walker.  The examiner noted that the subjective 
complaints and objective findings were not consistent with recent 
normal MRI images and normal EMG study results.  The examiner 
stated that there were no objective findings of radiculopathy.  

In the November 2010 Travel Board hearing, the Veteran related 
the history of lumbar spine surgeries.  He reported that he had 
numbness in both legs from the knees down.  

In light of the above, the Board finds that an examination by a 
neurologist is necessary to adequately address the claim. 

In addition, the Board notes that the Veteran reported to the 
neurologist in July 2009 that he had recently spent a week at 
Sacred Heart Hospital.  It does not appear that the report of 
that hospitalization has been submitted.  Thus, relevant ongoing 
medical records should also be requested.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for his low back and leg 
complaints since January 2007, to include 
the hospitalization at Sacred Heart 
Hospital in 2008 or 2009.  After securing 
the necessary release, the RO/AMC should 
obtain these records.

2.  In addition, relevant VA treatment 
records dating since April 2010 should be 
obtained from the VA facility in Pensacola, 
Florida.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA peripheral nerves examination by a 
neurologist.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported.  Following review of the claims 
file and examination of the Veteran, the 
neurologist should provide an opinion as to 
the following:

a.	Does the Veteran currently have 
radiculopathy related to his service 
connected degenerative disc disease of 
L4-L5, S1 or the surgeries for that 
disorder, in either lower extremity?
b.	Based on a review of the claims file, did 
the Veteran have objective evidence of 
radiculopathy at any time between 2005 
and the VA examination in April 2010 
(which found no signs of radiculopathy)?  
If not, please explain why the diagnosis 
of radiculopathy by the private providers 
was incorrect or unsupported. 

A rationale for all opinions expressed 
should be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


